       Case 6:20-cv-00881-ADA Document 42-1 Filed 01/27/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


SONOS, INC.,

               Plaintiff,

      vs.                                Case No. 6:20-cv-00881-ADA
GOOGLE LLC,

               Defendant.



         DECLARATION OF LINDSAY COOPER IN SUPPORT OF
GOOGLE’S MOTION TO STAY PROCEEDINGS PENDING RESOLUTION OF ITS
MOTION TO TRANSFER, OR IN THE ALTERNATIVE, MOTION TO MODIFY THE
                         CASE SCHEDULE
        Case 6:20-cv-00881-ADA Document 42-1 Filed 01/27/21 Page 2 of 2




       I, Lindsay Cooper, declare and state as follows:

       1.      I am a partner at Quinn Emanuel Urquhart & Sullivan, LLP representing Google

LLC (“Google”) in this matter. If called as a witness, I could and would testify competently to

the information contained herein.

       2.      Attached hereto as Exhibit 1 is a true and correct copy of Order No. 4: Setting

Date for Submission of Joint Proposed Procedural Schedule, entered in the case In the Matter of

Certain Audio Players and Controllers, Components Thereof, and Products Containing the

Same, Inv. No. 337-TA-1191 (U.S.I.T.C.) on March 13, 2020.

       3.      Attached hereto as Exhibit 2 is a true and correct copy of Order No. 5: Setting the

Procedural Schedule entered in the case In the Matter of Certain Audio Players and Controllers,

Components Thereof, and Products Containing the Same, Inv. No. 337-TA-1191 (U.S.I.T.C.) on

March 26, 2020.

       I declare under penalty of perjury that to the best of my knowledge the foregoing is true

and correct. Executed on January 27, 2021, in Mill Valley, California.



                                                 /s/ Lindsay Cooper
                                                 Lindsay Cooper




                                                2
